 



Exhibit 10.1
AGREEMENT
     Agreement made as of August 31, 2007 by and among Doral Financial
Corporation (the “Company”), Glen Wakeman (the “Beneficiary”) and J.P. Morgan
Trust Company, N.A., as escrow agent hereunder (the “Escrow Agent”).
     WHEREAS, the Company, the Beneficiary and the Escrow Agent entered into a
certain Escrow Agreement dated as of September 7, 2006, as amended by an
Amendment to Escrow Agreement dated September 2006 (the “Escrow Agreement”),
pursuant to which an Escrow Account was established in favor of the Beneficiary,
and
     WHEREAS, the Company, the Beneficiary and the Escrow Agent now wish to
terminate the Escrow Agreement and close the Escrow Account,
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:
     1. The Escrow Agent is authorized to release all assets in the Escrow
Account to the Beneficiary in accordance with the Beneficiary’s instructions.
     2. Upon delivery of the assets in the Escrow Account to the Beneficiary,
the Escrow Account shall be closed, the Escrow Agreement shall be deemed
terminated, and all parties are released from their respective obligations
thereunder.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

         
 
  J. P. MORGAN TRUST COMPANY, N.A.
as Escrow Agent
 
       
 
  By:   /s/ Michael A. Marquez
 
       
 
  Name:   Michael A. Marquez
 
  Title:   Vice President
 
       
 
  DORAL FINANCIAL CORPORATION
 
       
 
  By:   /s/ Enrique R. Ubarri
 
       
 
  Name:   Enrique R. Ubarri
 
  Title:   Executive Vice President and General Counsel
 
       
 
  /s/ Glen Wakeman
 
   
 
  Glen Wakeman

